                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARIO DIAZ, #R46485,                             )
                                                 )
                               Plaintiff,        )
                                                 )
vs.                                              )     Case No. 19-cv-00737-JPG
                                                 )
WEXFORD, INC.,                                   )
JANE DOE, and                                    )
DR. SHAH,                                        )
                                                 )
                               Defendants.       )

                            NOTICE OF IMPENDING DISMISSAL

GILBERT, District Judge:

       Plaintiff Mario Diaz, an inmate in the custody of the Illinois Department of Corrections

currently incarcerated at Lawrence Correctional Center, brings this civil rights action pro se

pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights. (Doc. 1). Plaintiff claims

he was denied medical treatment for a shoulder injury at Lawrence. Id. He seeks money damages

and injunctive relief. (Doc. 1, p. 7).

       This case was opened on July 9, 2019, without the payment of a filing fee or the filing of

a Motion for Leave to Proceed in District Court Without Prepaying Fees or Costs (“IFP Motion”).

On the same date, the Court entered a Notice and Order advising Plaintiff of his obligation to pay

the filing fee of $400.00 or to file an IFP Motion within thirty (30) days (i.e., on or before August

8, 2019). (Doc. 2). He was warned that failure to do so would result in dismissal of the action.

Id. He was provided with a blank IFP Motion. (Doc. 2-1, pp. 1-4).

       To date, Plaintiff has failed to pay the filing fee for the action or file an IFP Motion. In

fact, the Court has received no communication from him since July 9, 2019. Without a properly

completed IFP Motion, which includes answers to all questions set forth in the form IFP Motion


                                                  1
and a certified trust fund statement for the applicable time period (i.e., 1/1/19 through 7/9/19), the

Court will not grant IFP status or screen this case pursuant to 28 U.S.C. § 1915A. Although

Plaintiff will be given an additional fourteen (14) days to pay his filing fee or submit a properly

completed IFP application, he is WARNED that the case will be dismissed if he fails to comply

with this Order. See FED. R. CIV. P. 41(b).

       Accordingly, Plaintiff is ORDERED to provide the Court with a filing fee of $400.00 or

a properly completed IFP Motion on or before August 28, 2019. If Plaintiff files an IFP Motion,

the Court will then review his trust fund account statement for the 6-month period immediately

preceding the filing of this action. Thus, he must have the Trust Fund Officer at Lawrence

Correctional Center complete the attached certification and provide a copy of his certified trust

fund account statement (or institutional equivalent) for the period 1/1/19 through 7/9/19. This

information should be mailed to the Clerk of Court at the following address: United States District

Court – Southern District of Illinois, 750 Missouri Avenue, East St. Louis, Illinois 62201. The

Clerk has already provided Plaintiff with a copy of the form IFP Motion along with Doc. 2 but is

DIRECTED to send him an additional copy of the form IFP Motion.

       Plaintiff is also ADVISED of his continuing obligation to keep the Clerk and each

opposing party informed of any change in his address. The Court will not independently

investigate Plaintiff’s whereabouts. This shall be done in writing and not later than 7 days after a

transfer or other change in address occurs.

       Failure to comply with this Order will result in dismissal of this action for want of

prosecution and/or for failure to comply with a court order under Federal Rule of Civil

Procedure 41(b).

       IT IS SO ORDERED.



                                                  2
DATED: August 14, 2019

                             s/J. Phil Gilbert
                             J. PHIL GILBERT
                             United States District Judge




                         3
